IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60504
                          Summary Calendar


                          TROY T. REDMOND,
                                          Plaintiff-Appellant,

                                versus

   MISSISSIPPI DEPARTMENT OF CORRECTIONS; JAMES ANDERSON; WOOD
         BROWN; FRED CHILDS; DAVID FONDREN; JOHN HALTOM,

                                            Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:00-CV-176-WS
                        --------------------
                          October 29, 2002
Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Troy T. Redmond (“Redmond”) appeals the summary judgment for

the defendants on Redmond’s complaint asserting race discrimination

claims under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e,

and 42 U.S.C. § 1981, § 1983, and § 1985, in connection with his

termination from employment with the Mississippi Department of

Corrections (“MDOC”). Redmond argues that the district court erred

in limiting discovery to issues of the defendants’ qualified

immunity and   in   denying   his   discovery   requests   and   that   the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 01-60504
                                   -2-

district court erred in determining that the defendants’ asserted

reason   for   terminating    Redmond   was   not   a     pretext   for    race

discrimination.

     The district court did not plainly err in limiting discovery.

See United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir.

1994)(en banc).    Although the doctrine of qualified immunity does

not apply to Redmond’s Title VII discrimination claims, see Harvey

v. Blake, 913 F.2d 226, 227 (5th Cir. 1990), Redmond has not shown

that any discovery would have uncovered substantial fact issues

with which he could have opposed the summary judgment motion.               See

Willamson v. United States Dep't of Agric., 815 F.2d 368, 373 (5th

Cir. 1987).

     Redmond’s    summary-judgment      evidence    did    not   counter    the

defendants’ evidence that Redmond’s termination was motivated by

his assault on a MDOC hearing officer and other misconduct, not by

discriminatory animus.       See St. Mary’s Honor Ctr. v. Hicks, 509
U.S. 502, 507-508 (1993).       The defendants thus were entitled to

judgment on Redmond’s Title VII, 42 U.S.C. § 1981, and 42 U.S.C.

§ 1985 discrimination claims.     Further, to the extent that Redmond

sued the defendants in their individual capacities under 42 U.S.C.

§ 1983, the absence of an underlying constitutional or statutory

violation is fatal to such claims.        See Johnston v. Harris County

Flood Control Dist., 869 F.2d 1565, 1573 (5th Cir. 1989).

     AFFIRMED.